PROVOSTY, J.
Accused was tried for murder, convicted of manslaughter, sentenced to the penitentiary, and has appealed! ‘
[1] He sought to introduce evidence ,of good character by cross-examining two witnesses whom the state had called in rebuttal, and was not allowed to do so, for the reason that the rebuttal was not on the subject of character, and that he had closed his ease.
For admitting this evidence the case would have had to be reopened; and whether to allow a case to be reopened is discretionary with the trial judge. 16 C. J. 871.
[2] A deputy sheriff who, as a witness for accused, had testified that accused had voluntarily come and given himself up to him, was asked by the district attorney whether accused did not fear violence from the whites in the community in which the homicide had been committed. Objection being made, the question was not answered; and therfe' 'was no ruling.
The contention is that this question was improper, and that the very asking of it was *95prejudicial, as an appeal to race prejudice, the accused being a negro.
The purpose was to show that the willingness to. give himself up had been through a sense of fear, and thus combat an inference which might otherwise have been drawn that it had been through a sense of innocence.
The question was therefore proper, and, moreover, could not have had for its motive the arousing of race prejudice, since the victim of the homicide was a negro; and since, besides, the bill of exception does not show that the jury was composed of whites.
Judgment affirmed.